Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 4/26/22 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 4/26/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (US 2011/0244007, already of record).
For claims 1 and 4-7, Matsui et al teach a particulate composition comprising: a plurality of thermoplastic particulates comprising a carboxylic acid-based sintering aid admixed with a thermoplastic polymer, and a plurality of nanoparticles disposed upon an outer surface of the thermoplastic particulates; wherein the carboxylic acid-based sintering aid comprises a metal carboxylate; wherein the metal carboxylate has a melting point of 155°C; wherein the metal carboxylate comprises at least one salt of a metal monocarboxylate; wherein the metal carboxylate comprises at least one metal monocarboxylate comprising a divalent metal cation ([0006], [0012], [0033] & [0060], Examiner notes that calcium stearate is a metal monocarboxylate and as such, a carboxylic acid-based sintering aid according to applicant’s disclosure – see Abstract, and calcium stearate has a melting point of 155°C and comprises a divalent metal cation).
For claims 2-3, Matsui et al teach the plurality of nanoparticles comprises oxide nanoparticles, carbon black, or any combination thereof; and the oxide nanoparticles comprise silica nanoparticles ([0031] & [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US 2011/0244007, already of record).
Matsui et al teach the invention as discussed above.
Though Matsui et al do not explicitly teach the thermoplastic particulates comprise about 0.05 wt. % to about 2 wt. % carboxylic acid-based sintering aid, as measured relative to the thermoplastic polymer, Matsui et al do teach the amount of fillers is typically about 1 to 80 parts by weight, per 100 parts by weight of the organic solid (A) ([0034]) and since the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743